 1

 2                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 3                                      AT SEATTLE
 4
            UNITED STATES OF AMERICA                         CASE NO. CR19-203RSM
 5
                                  Plaintiff,                 ORDER
 6
                   v.
 7
            NORBERTO FLORES-LOPEZ,
 8
                                  Defendant.
 9

10          The Court has reviewed the Government’s Emergency Motion to Stay Defendant’s
11 Release and Appeal Magistrate Judge’s Release Order (Dkt. #254) and finds the United States’

12 request to stay Defendant’s release pending the resolution of the appeal of Magistrate Judge

13 Theiler’s decision to release Defendant appropriate given the time-sensitive nature of the request.

14          IT IS THERFORE ORDERED that the United States’ Emergency Motion to Stay
15 Defendant’s Release is GRANTED. Defendant will remain in custody until the resolution of the

16 appeal of the Magistrate Judge’s decision to release Defendant. A response from Defendant is

17 necessary. Accordingly, the Court DIRECTS that Defendant file a Response no later than noon

18 on Thursday, April 9, 2020.

19          DATED this 6th day of April, 2020.
20

21                                               A
                                                 RICARDO S. MARTINEZ
22
                                                 UNITED STATES DISTRICT JUDGE
23

24

     ORDER - 1
